JOINT INSURED FIDELITY BOND AGREEMENT Agreement made as of February 26, 2015 by and among each investment company or investment adviser listed on Schedule I hereto (collectively, the "Insureds"). W I T N E S S E T H: WHEREAS, each Insured is either an investment company (each, a "Fund" and collectively, the "Funds") registered under the Investment Company Act of 1940, as amended (the "1940 Act"), or an investment adviser registered under the Investment Advisers Act of 1940, as amended; WHEREAS, each Insured is covered as a joint insured under the Investment Company Fidelity Bond (the "Bond") written by Great American Insurance Company, or anycomparable insurance company, in the amount of $4,400,000; WHEREAS, the parties have entered into this Agreement to comply with Rule 17g-1 promulgated by the Securities and Exchange Commission under the 1940 Act. NOW THEREFORE IT IS HEREBY AGREED: 1.If any recovery is received under the Bond as a result of a loss sustained by a Fund and one or more other Insureds, the Fund shall receive an equitable and proportionate share of the recovery, but such recovery shall at least equal the amount which the Fund would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1 under the 1940 Act. 2.This Agreement shall be binding upon and shall inure to benefit of any successor company of any of the undersigned, or any company into which any of the undersigned may be merged or with which it may be consolidated. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the date first above written. UBS ALTERNATIVE AND QUANTITATIVE INVESTMENTS LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Authorized Person A&Q AGGREGATED ALPHA STRATEGIES FUND LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer A&QALTERNATIVE FIXED-INCOME STRATEGIES FUND LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer A&QEQUITY OPPORTUNITY FUND LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer A&QEVENT FUND LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer A&QLONG/SHORT STRATEGIES FUND LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer A&Q MASTERS FUND By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer A&Q MULTI-STRATEGY FUND By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer A&Q TECHNOLOGY FUND LLC By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Principal Accounting Officer SCHEDULE I Name of Investment Adviser UBS Alternative and Quantitative Investments, LLC Name of Fund A&Q Aggregated Alpha Strategies Fund LLC A&Q Alternative Fixed-Income Strategies Fund LLC A&QEquity Opportunity Fund LLC A&Q Event FundLLC A&Q Long/Short Strategies Fund LLC A&QMasters Fund A&QMulti-Strategy Fund A&QTechnology Fund LLC
